Citation Nr: 1631185	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a compensable initial rating prior to March 22, 2011, and an initial rating in excess of 10 percent thereafter for asbestosis with restrictive lung disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which assigned an initial noncompensable rating for asbestosis with restrictive lung disease from the effective date of service connection, February 5, 2008.  In a January 2013 rating decision, a 10 percent rating was assigned, effective March 22, 2011.  This did not satisfy the Veteran's appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The most recent VA examination to determine the current degree of severity of the Veteran's asbestosis with restrictive lung disease was performed in February 2009, over seven years ago.  In October 2013, the Veteran submitted contemporaneous private treatment notes, including a chest CT report and pulmonary function test results, in support of an assertion that his service-connected asbestosis warranted an increased rating.  In light of these facts, the Board has determined that the Veteran should be afforded another VA examination to assess the current degree of severity of his service-connected pulmonary disability. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the degree of severity of his asbestosis with restrictive lung disease.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




